—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered July 6, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Given the facts adduced at trial, it was not error for the court to deny the defendant’s request that the lesser-included offense of manslaughter in the second degree be submitted to the jury for its consideration as we find no "reasonable view of the evidence which would support a finding that the defendant committed such lesser offense but did not commit the greater” (CPL 300.50 [1]; People v Glover, 57 NY2d 61, 63).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.